Sam C. Cook, P. J.,
delivered the opinion of the court.
The appellant filed suit in Warren county against the Director General of Railroads and tbe Yazoo & Mississippi Valley Railroad. From tbe declaration, and tbe evidence produced at tbe trial, it appears that appellant was an employee of tbe railroad company in tbe shops of tbe company at Vicksburg. While so employed appellant Avas engaged in tbe repair of a caboose. In tbe prosecution of bis Avork it became necessary tó jack up tbe caboose. To accomplish this work tbe defendant company furnished appellant Avith a tool called a “jack.” To do tbe work it Avas necessary to get under tbe eabose. This tool was furnished by tbe foreman on tbe job, and it was bis duty to kéep tlie jack in repair. Tbe plaintiff testified that, Avhile doing tbe Avork, tbe jack “stripped” and gave way,, and for this reason a part of the caboose dropped on. him, inflicting a serious and painful injury. Tbe evidence shows that tbe jack was’ of fifteen-ton capacity, and that, it “stripped” or broke under a pressure, of about three hundred pounds. Tbe plaintiff testified that tbe accident would not have happened, if the jack bad been in proper repair. At tbe *570close of the testimony the court, at the request of the defendant, directed a verdict for the defendant. This we be- - lieve is the case in capsule form.
When a tool designed to lift a load of as much as fifteen tons strips under a load of about three hundred pounds, it seems to us that something was radically wrong, and we believe that a jury of ordinary common sense might reasonably reach the conclusion that the inspector, and repairer of this tool did not exercise ordinary diligence in his inspection of the jack, or in keeping the same in a reasonably safe condition. In this case the familiar doctrine of “res ipsa loquitur** comes into play. The facts speak for themselves, and the interpretation was solely within the province of the jury. It is a proven fact that a tool which, if in proper condition, would bear the strain of a load weighing fifteen tons; stripped under the weight of three; hundred pounds. The, court erred in taking the case from the jury.

Reversed and remanded.

Opinion on Suggestion oe Error.
Cook, J.
Appellee filed a suggestion of error, taking exception, among other things, to the statement of facts contained in the previous opinion, to the effect that “appellant was an employee of the railroad company in the shops of the company at Vicksburg.”
- This statement in the opinion is erroneous, as it appears from the record in this case that appellant Avas employed by the Director General of Railroads, and the former opinion is corrected to the extent of shoAving that fact. Otherwise the suggestion of error Is overruled.
Sustained in part, and overruled in part.